DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger on 09/06/2022.

The application has been amended as follows: 
Cancel claim 1. 
Cancel claim 3. 
Claim 5, line 1: change “claim 1” to --claim 22--. 
Claim 7, line 1: change “claim 1” to --claim 10--.
Claim 9, line 1: change “claim 1” to --claim 10--.
Claim 10, line 1: change “claim 1” to --claim 22--.
Claim 10, line 2: change “the outer” to --an outer--.
Claim 11, line 1: change “claim 1” to --claim 10--. 
Claim 12, line 1: change “claim 1” to --claim 22--.
Claim 13, line 1: change “claim 1” to --claim 22--.
Cancel claim 16. 
Cancel claim 18. 
Cancel claim 19. 
Cancel claim 20.
Cancel claim 21. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record fails to render obvious a pneumatic tire comprising:
A rubber occupancy ratio in the closed region in a range of 15% or less, 
2.0 ≤ Wh/φ ≤ 15.0,
0.80 ≤ H2/H1 ≤ 3.00,
A bead core having a predetermined wire arrangement structure; wherein a layer in which a number of arrangements of the wire cross sections is a maximum in the wire arrangement structure is defined as a maximum arrangement layer, a number of layers of the wire cross sections outward in the tire radial direction with respect to the maximum arrangement layer is greater than a number of layers of the wire cross sections inward in the tire radial direction with respect to the maximum arrangement layer, a number of arrangements of the wire cross sections in each layer outward in the tire radial direction with respect to the maximum arrangement layer monotonically decreases outward in the tire radial direction from the maximum arrangement layer, a total number of layers of the wire cross sections is greater than or equal to the number of arrangements of the wire cross section in the maximum arrangement layer, an arrangement angle Ɵ2 of the wire cross sections at a corner portion inward in the tire radial direction and outward in the tire lateral direction of the wire arrangement structure is in the range 100 degrees ≤ Ɵ2 ≤ 150 degrees, in combination with the remaining subject matter of claim 22 (renumbered as claim 1). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/06/2022